Citation Nr: 1725100	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder as secondary to the service-connected lower extremity disabilities.

2.  Entitlement to service connection for chronic fatigue, to include as secondary to an undiagnosed illness.  

3.  Entitlement to an evaluation in excess of 20 percent for right knee chondromalacia and meniscus disorder for the period beginning June 1, 2009. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active military service with the United States Air Force from April 1985 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In May 2011, the Veteran testified before an Acting Veterans Law Judge at a Board hearing at the RO; a transcript of the hearing is associated with the claims file.

By way of procedural background, the RO denied the claim for service connection of a low back disorder in the December 2005 rating decision.  The Veteran filed a notice of disagreement (NOD) with this decision in January 2006.  A Statement of the Case (SOC) was issued in March 2006.  The Veteran did not subsequently file a VA form 9 to perfect his appeal, but did file an August 2006 correspondence labeled as an NOD.  This was filed in a timely manner, and declares his intent to pursue his claim with regard to back disorder; it is sufficient to perfect the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thereafter, the lumbar spine issue on appeal was remanded by the Board in September 2011 and March 2016 for further evidentiary development, including obtaining outstanding VA treatment records and a VA examination.  These were accomplished, and the claim was readjudicated in an August 2016 supplemental statement of the case (SSOC).  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In March 2016, the Board also denied service connection for chronic fatigue syndrome and granted a 20 percent rating, but no higher, for the right knee chondromalacia with meniscus disorder disability.  The Veteran appealed the denial for service connection for chronic fatigue syndrome and the denial of a rating in excess of 20 percent for the right knee disability to the Court of Appeals for Veterans Claims (CAVC).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMPR), leaving undisturbed the claim that had been remanded (i. e., service connection for a lumbar spine disorder).  An Order of the Court dated in January 2017, granted the motion and remanded the case to the Board.

In an April 2017 written correspondence (submitted on a VA Form 9), the Veteran expressed his disagreement with the initial rating assigned for his headache disability, initially granted in an October 2016 rating decision.  However, effective March 24, 2015, a notice of disagreement (NOD) must be submitted via a specific form provided by the VA (VA Form 21-0958).  38 C.F.R. § 20.201 (2016); 79 Fed. Reg. 57660-57698 (Sept. 25, 2014).  The Veteran was notified by VA of this requirement.  See notification letter dated April 2017.  To date, the Veteran has not submitted an NOD Form 21-0958 regarding this issue; as such, it will not be addressed further herein.  The Veteran is advised that if he wishes to initiate an appeal with respect to this claim, an NOD Form 21-0958 must be filed within one year of the mailing of notice of the October 2016 rating decision. 

The issue regarding service connection for chronic fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has currently diagnosed lumbar strain, lumbar spondylosis, degenerative joint disease (DJD), and degenerative disc disease (DDD).  

2.  The Veteran is currently service connected for bilateral pes planus, right knee chondromalacia with medial meniscectomy, and bilateral leg chronic exertional compartment syndrome.

3.   The Veteran's lumbar spine disorders are not caused or aggravated by the service-connected lower extremity disabilities.

4.  Since June 1, 2009, the Veteran's right knee disability has been manifested by flexion limited to 30 degrees with effusion associated with a meniscal tear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder as secondary to the service-connected lower extremity disabilities have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  Since June 1, 2009, the criteria for a rating in excess of 20 percent for right knee chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5260 (2016).

4.  Since June 1, 2009, the criteria for a separate 10 percent rating for a right knee meniscal tear, status post arthroscopic debridement, have been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or SSOC.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has indicated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In providing notice, VA should notify the Veteran regarding his duty and VA's duty for obtaining evidence, and should notify the Veteran regarding requirements set out for service connection, and for effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In August 2005 and February 2007, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and VA's duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  38 C.F.R. § 3.159 (b)(1).  The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify and assist.  

With regard to VA's duty to assist, VA has obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  He was afforded VA compensation examination in September 2011, November 2011, and July 2016 in connection with the claims decided below.  The VA examination reports and opinions contain sufficient information to decide the issues on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA, as to the issue decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Low Back Disorder

The Veteran maintains that he developed a back disorder as the result of service-connected lower extremity disabilities of the feet, right knee, and legs.  The Veteran does not contend, and the evidence does not otherwise suggest, that his back disorder was incurred in service or that it is otherwise related to service.  As such, the Board's analysis will focus on whether secondary service connection for the Veteran's lumbar spine disorder is warranted. 

The evidence includes a June 2006 VA examination where the Veteran was diagnosed with mechanical low back pain secondary to myofascial syndrome.  An opinion as to the etiology of this disorder was not provided.  

Pursuant to the Board's September 2011 remand, the Veteran underwent VA examination in November 2011.  A diagnosis of chronic lumbar strain was noted.  X-rays of the lumbar spine did not show arthritis.  During the evaluation, the Veteran reported that he began having back pain about 4 years ago.  The Veteran indicated that he had "no issues with his lumbar spine while in active military service."  The examiner reviewed the claims file and opined that the Veteran's lumbar spine condition was less likely than not caused or aggravated by the Veteran's right knee or pes planus disabilities.  In support of this opinion, the examiner indicated that the Veteran had only mild bilateral pes planus.  Further, the examiner stated that he knew of no medical authority or peer reviewed medical literature which supported the contention that mild pes planus or right knee pain caused chronic lumbar strain.  

The Board finds that the November 2011 VA medical opinion is of limited probative value for several reasons.  First, the VA examiner did not address whether the Veteran's bilateral chronic exertional compartment syndrome caused or aggravated the lumbar spine disorder.  This is because this disability was not service connected at the time of the November 2011 examination.  Nonetheless, the VA examiner also failed to address whether the Veteran's pes planus and/or right knee disabilities aggravated the lumbar spine disorder.  Further, the examiner did not explain his finding that the right knee and bilateral foot disability did not cause the back problem.  The examiner merely stated that medical literature did not support the notion that either service-connected disorder would cause a back disorder.  

Pursuant to the Board's most recent March 2016 remand directive, the Veteran was afforded another VA examination in July 2016.  The examiner reviewed the claims file and discussed the Veteran's medical history in detail.  A diagnosis of chronic lumbar strain and spondylosis with degenerative joint and disc disease was noted.  The examiner then opined that the Veteran's lumbar spine condition was less likely than not caused or aggravated by the right knee, pes planus, and/or bilateral leg disabilities.  In support of this opinion, the examiner indicated that the majority of the evidence supported that the most likely etiology of the current lumbar spine condition was related to degenerative changes of aging, rather than an in-service event or injury, or the service-connected bilateral pes planus, right knee, and bilateral leg disorders.  Further, it was noted that inequality in leg length (> 2cm) was associated with compensatory gait abnormalities and could lead to degenerative
arthritis of the lower extremity and lumbar spine.  Minor leg length inequalities (<2 cm) did not seem to alter the kinematics or kinetics of gait.  The examiner explained that, since the records indicated equal leg lengths in November 2008, and the majority of the records indicate a normal gait before and after development of the spondylosis, it was unlikely that the lumbar spine condition was related to the service-connected pes planus, right knee, and/or bilateral leg compartment syndrome.  Without an altered gait, there was no medical explanation for an etiological association between these service-connected disabilities and the current
lumbar spine condition.

Regarding the Veteran's lumbar spine spondylosis, the July 2016 VA examiner stated that it was a chronic condition that tended to progressively worsen over time with the natural aging process and/or due to repetitive injury.  It was explained that, since there had been no surgery or interventional procedures, and since the condition was controlled with oral medications, and the service-connected disabilities had not resulted in any significant leg length discrepancy or gait deviation, the evidence supported no identifiable permanent increase in severity of the lumbar spine condition for aggravation to be established.  Also, since spondylosis was progressive and the current X-rays showed minimal degenerative changes, this did not support an acceleration in progression beyond natural occurrence.  

The Board finds the July 2016 VA medical opinion to be highly probative as to whether the Veteran's lumbar spine disorder is caused or aggravated by the service-connected disabilities.  The examiner reviewed and discussed the medical evidence or record in great detail.  He also provided medical opinions that were supported by well-reasoned rationales and were consistent with the medical evidence of record.  His medical opinions were also supported by medical literature, which was referenced in the report.  See Prejean, 13 Vet. App. 448-9; Bloom, 12 Vet. App. 187; Hernandez-Toyens, 11 Vet. App. 382; see also Claiborne v., 19 Vet. App. 186.

The remaining evidence of record, to include VA treatment records, has been reviewed and shows continued complaints and treatment for a lumbar spine disorder.  However, these records do not include an opinion regarding the etiology of the Veteran's lumbar spine disorder. 

The Board has also considered the Veteran's statements regarding his belief that his lumbar spine disorder is caused or aggravated by his service-connected right knee, pes planus, and/or bilateral leg disabilities.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of lumbar spine spondylosis, DJD, or DDD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Lumbar spine disorder are medically complex disease process because of their multiple possible etiologies, require specialized testing to diagnose (such as x-ray or MRI), and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current lumbar spine disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder as secondary to the service-connected lower extremity disabilities, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Laws and Analysis for Right Knee Rating Since June 1, 2009

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling disorder, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's disorder operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the disorder.
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). 

In evaluating the Veteran's claim of increased evaluation for a disability of the musculoskeletal system, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In September 2011, the Board found that a rating in excess of 10 percent for right knee chondromalacia prior to April 8, 2009, was not warranted.  Between that date, and June 1, 2009, the right knee was rated as 100 percent disabled under 38 C.F.R. § 4.30 for recovery from April 2009 right knee surgery.  In September 2011, the Board remanded the issue of whether a rating in excess of 10 percent has been warranted since June 1, 2009. 

The Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion) for subpatellar chondromalacia.  The Veteran's right knee disability was previously rated as 0 percent disabling under 38 C.F.R. § 4.71a, DC 5257 (other impairment of the knee, recurrent subluxation or lateral instability), for subluxation.  As the Veteran underwent right knee surgery for a meniscus condition during the appeal period, the Board will review in this decision all DCs pertaining to knee disorders. 

Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. 
§ 4.71a (2016).  Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings between 30 and 60 percent. 

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability and authorizes a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment. 

Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint and authorizes a sole rating of 20 percent. 

Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage, which is symptomatic, and authorizes a sole rating of 10 percent. 

Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Under DC 5260, a compensable rating is warranted for flexion limited to 45 degrees, while DC 5261 authorizes a compensable rating for extension limited to 10 degrees. 

Diagnostic Code 5262 addresses impairment of the tibia and fibula and authorizes ratings of 10 to 40 percent for malunion and nonunion disorders. 

Diagnostic Code 5263 authorizes a 10 percent rating for genu recurvatum. 

Finally, knee prosthetic replacements are addressed under DC 5055 which authorizes ratings of 100 percent, 60 percent, and 30 percent. 

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003, 5010.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003. VAOPGCPREC 23-97 (1997).  Separate ratings may also be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004 (2004).

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R.  
§ 4.71a, Plate II. DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating, and to 15 degrees warrants a 30 percent rating.

The evidence of record addressing the condition of the right knee since June 1, 2009 consists of VA treatment records, a November 2011 VA examination report, and the Veteran's lay assertions. 

The Veteran testified at the May 2011 Board hearing that every time he moved his knee it had a clicking and grinding sound.  He also felt like his knee would buckle and it would swell every day.  He stated that he wore a brace to help with stability and used a cane, and that he had constant pain in the knee. 

The VA treatment records detail the Veteran's April 2009 right knee surgery for a meniscal tear where the Veteran underwent arthroscopic surgery resulting in medical meniscal debridement.  See April 2009 VA Operation Report.  Following VA treatment notes show findings of degenerative changes in the right knee, and note the Veteran's complaints of pain and limitation of motion, but do not provide information regarding range of motion testing.  Records since June 2009 and the first examination containing measured range of motion do, however, document repeated complaints of pain, and limited motion, as in July 2009 and August 2010. In April 2010, the Veteran was issued a new brace to attempt improvement in motion and pain levels; he also reported swelling after standing at work for many hours.

The November 2011 VA report noted the Veteran's complaints of pain and swelling, and the Veteran's report of relying on a cane because of the pain.  It was specifically indicate that the Veteran underwent arthroscopic repair of his meniscus in 2009; the Veteran reported chronic generalized pain in the right knee since the surgery.  Upon range of motion testing, the examiner noted 100 degrees flexion.  Following repetitive use testing, the examiner again noted 100 degrees flexion.  But the examiner also noted objective evidence of painful motion at 30 degrees flexion. The examiner noted no limitation of extension (0 degrees).  The examiner noted "functional loss and/or functional impairment" to include reduced motion, painful motion, and swelling. The examiner noted normal muscle strength (5/5) and normal joint stability, and found no evidence of recurrent patellar subluxation/dislocation.  The examiner also noted a meniscus (semilunar cartilage) condition, a meniscal tear, which caused frequent episodes of joint effusion.  Finally, the examiner stated that, in contrast to previous findings noted in VA treatment records, x-ray examination did not reveal degenerative changes in the right knee. 

Based on these facts a rating in excess of 20 percent for right knee chondromalacia with limitation of motion is not warranted for the period since June 1, 2009.  
As no limitation of flexion to 15 degrees or less is shown, to include upon consideration of the functional impact of pain, weakness, fatigue, lack of endurance, and incoordination, a higher 30 percent rating under Code 5260 is not warranted.

The Board has also considered the possibility of rating under other knee Codes.  A rating in excess of 20 percent is not warranted during the appeal period as no evidence shows ankylosis (DC 5256), which is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  Moreover, no evidence shows recurrent subluxation or lateral instability (DC 5257), extension limited to 20 degrees (DC 5261), or tibia/fibula impairment (DC 5262).  As these symptoms are not present, those Codes and their accompanying criteria are not for application.

Special consideration has been given to application of Codes 5258 and 5259, for meniscal injuries.  Diagnostic Code 5259, assigns a 10 percent rating for "symptomatic" postsurgical meniscal injuries.  Diagnostic Code 5258 assigns a 20 percent rating for meniscal injuries manifested by frequent episodes of "locking," pain, and effusion into the joint.  

The Board notes that the application of either Diagnostic Code 5258 or 5259 in place of the currently applied Code 5260 is to no advantage, as the maximum allowable rating under them is already assigned. 

Regarding separate ratings, the Board notes that the January 2017 JMR indicated that a remand was warranted for the Board to provide an adequate statement of reasons or bases as to whether the Veteran was entitled to a separate rating under Diagnostic Code 5259.  The JMR noted that the Veteran underwent right knee surgery in April 2009 for a meniscal tear, and "VA treatment records document that the surgery involved a medial meniscectomy (i.e., removal of the medial meniscus)."  

A review of the Operation Report and following treatment records indicated that the Veteran underwent a right knee arthroscopic medial meniscus tear debridement.  Debridement is defined as "the removal of...contaminated tissue from or adjacent to a traumatic or infected lesion until surrounding healthy tissue is exposed."  See Dorland's Illustrated Medical Dictionary, 473 (32 ed., 2012).  As such, the Board finds that the Veteran's surgery involved, at least in part, some removal of the meniscus.  Accordingly, Diagnostic Code 5259 is for application.

Moreover, the April 2009 Operative Report shows a "postoperative diagnosis" of a "right knee medical meniscal tear."  As such, despite the Veteran's meniscus tear debridement procedure, it appears that he still has a partially torn meniscus.  Therefore, Diagnostic Code 5258 is also for application. 

The Board notes that it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board finds that a separate rating under Diagnostic Code 5258 is not warranted as the Veteran has not been shown to have frequent episodes of locking, pain, and effusion.  See November 2011 VA examination report (showing pain and effusion, but no objective evidence of locking).

Instead, and as outlined in the January 2017 JMR, the Veteran maintains that he is entitled to a separate rating under Diagnostic Code 5259 for his symptoms of swelling and effusion.  The November 2011 VA examiner confirmed that the Veteran had episodes of joint effusion in the right knee.  The Veteran also reported swelling in the right knee at the end of each day.  

The Board notes that Diagnostic 5259 is based on unspecified "symptoms" associated with the removal of the semilunar cartilage, which reasonably would include swelling and effusion.  The Board finds that these symptoms (swelling and effusion) are wholly separate from the rating under DC 5260, which contemplates limitation of motion in flexion.  Therefore, these ratings are not "pyramiding" under 38 C.F.R. § 4.14.  Thus, a separate 10 percent rating for the right knee meniscal condition under DC 5259 is warranted.  A higher rating under Diagnostic Code 5259 is not permitted as a 10 percent rating is the maximum evaluation allowed. 

For these reasons, a rating in excess of 20 percent for right knee chondromalacia for the period beginning June 1, 2009 is not warranted.  A separate 10 percent rating for effusion associated with a meniscal condition is warranted.

HereFinally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a lumbar spine disorder as secondary to the service-connected lower extremity disabilities is denied. 

A rating in excess of 20 percent for right knee chondromalacia for the period beginning June 1, 2009 is denied. 

A separate 10 percent rating for effusion associated with a right knee meniscus disability is granted. 


REMAND

A remand is warranted for additional development with regard to the claim of service connection for chronic fatigue, to include as due to an undiagnosed illness.

In March 2016, the Board concluded that the Veteran's complaints of fatigue were attributable to his competently and credibly reported sleep disturbances.  The Veteran and his wife testified that he was unable to get any restful sleep due to jerking, night sweats, and general restlessness in bed.  He waked tired and fatigued, and lacked energy throughout the day.  

A November 2011 VA examiner noted sleep impairment and complaints of fatigue, forgetfulness, and poor attention and concentration.  He did not diagnose chronic fatigue syndrome (CFS) or any other sleep disorder, and stated that the chronic sleep disturbances partially explained the fatigue.   The examiner rendered a negative nexus opinion, which the Board relied up in deciding the claim.

The Court has found, however, that such reliance extended too far, and in determining that known sleep disturbances caused the Veteran's fatigue, the Board impermissibly formed its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Therefore, remand is required to secure a clear, competent medical statement regarding diagnosis or explanation of any sleep impairment or disorder, to include CFS, to permit full application of the laws and regulations governing claims for undiagnosed and other Persian Gulf War illnesses.  

Updated VA treatment records will be of assistance in future adjudication and should be obtained on remand as well.

Accordingly, the case is REMANDED for the following action:

1.   Associate with the claims file complete updated treatment records, from May 2016 to the present, from all VA facilities which have treated the Veteran.

2.  Schedule the Veteran for an appropriate VA examination to identify and assess the presence of any chronic sleep disorder or disturbance, or chronic fatigue, to include CFS.  The claims folder must be reviewed in conjunction with the examination.

The examiner must discuss whether a diagnosis of CFS is warranted.  If not, the examiner must opine as to the underlying cause of the Veteran's complaints of chronic fatigue.  In doing so, the examiner must address reports of sleep disturbance and state whether such are attributable to any known diagnosis, to include other service connected conditions, or are unexplained.

A full and complete rationale is required for any opinion expressed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


